Citation Nr: 0600923	
Decision Date: 01/11/06    Archive Date: 01/19/06

DOCKET NO.  04-10 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to service connection for a left leg disability, 
characterized as plantaris tendon rupture.  


REPRESENTATION

Veteran represented by:  Betty L.G. Jones, VA Accredited 
Agent


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from May 1, 1978 to June 
19, 1978.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2001 RO decision, which determined 
that new and material evidence had not been received to 
reopen a claim of entitlement to service connection for a 
left leg disability, characterized as plantaris tendon 
rupture, and subluxation of the left thumb.  

In June 2004, the veteran appeared at the RO and testified at 
a hearing before the undersigned Veterans Law Judge, who has 
been designated to make the final disposition of this 
proceeding for VA.  A transcript of that hearing is 
associated with the claims file.  

In September 2004 the veteran's representative, on behalf of 
the veteran, submitted a motion to advance the veteran's case 
on the docket.  For good cause shown, the motion for 
advancement on the docket was granted in September 2004.  See 
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2005).

In an October 2004 decision, the Board determined that new 
and material evidence had been received to reopen the claims 
of entitlement to service connection for a left leg 
disability, characterized as plantaris tendon rupture, and 
subluxation of the left thumb.  The Board also found that 
additional action was required prior to adjudication of the 
merits of the claims, and remanded the case to the RO for 
such development.  

Then, in a September 2005 rating decision, the RO granted 
service connection for a left thumb disability.  Thus, the 
only remaining issue on appeal pertains to the left leg.  




FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claim.

2.  There is no competent evidence showing that the veteran 
currently has a left leg disability that is related to 
disease or injury in active service.


CONCLUSION OF LAW

A left leg disability, formerly diagnosed as plantaris tendon 
rupture, is not due to disease or injury that was incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Initial Matter

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and to assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The VCAA and its 
implementing regulations are applicable to the claim decided 
herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini II at 115, 119-120 (the Court clarified 
that VA's regulations implementing amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision).

In the veteran's case, VCAA notice was sent to the veteran 
both prior to and following the RO rating decision in 
December 2001, and, as explained herein below, the VCAA 
notice complied with the requirements of the VCAA as 
interpreted by the Court in Pelegrini II.  The Board finds 
that any deficiency in the timing of the VCAA notice is not 
prejudicial to the veteran because it was sent prior to the 
transfer of the case to the Board for appellate 
consideration, and the veteran was offered ample opportunity 
to present evidence or argument in support of his appeal.  
Accordingly, the Board will proceed to adjudicate this claim.  

In the VCAA notice sent to the veteran in August 2001, August 
2003, and December 2004, the RO advised the veteran of what 
was required to prevail on his claim of service connection, 
what specifically VA had done and would do to assist in the 
claim, and what information and evidence the veteran was 
expected to furnish.  The RO specifically informed the 
veteran that VA would assist him in obtaining records from 
private and Federal government facilities such as VA, if 
properly identified, but that the veteran had to provide both 
identifying information and a signed release for VA to obtain 
private records on his behalf.  In the December 2004 notice 
letter, the RO also requested the veteran to furnish any 
evidence in his possession that pertained to his claim.  

Further, the veteran was provided with a copy of the rating 
decision dated in December 2001 setting forth the general 
requirements of applicable law pertaining to applications to 
reopen a claim of service connection.  It is noted, however, 
that the Board in an October 2004 decision reopened the 
veteran's claim of service connection for a left leg 
disability.  In any case, the RO has considered the veteran's 
case on the merits in the statement of the case issued in 
February 20004, and in the supplemental statement of the case 
in September 2005.  The statement of the case and 
supplemental statement of the case also contained the 
regulations promulgated in light of the VCAA and the United 
States Code cites relevant to the VCAA.  Additionally, the 
statement of the case and supplemental statement of the case 
provided the veteran opportunity to identify or submit any 
evidence he wished to be considered in connection with his 
appeal.  As such, through these documents, the RO informed 
the veteran of the information and evidence needed to 
substantiate his claim.  38 U.S.C.A. §§ 5102, 5103.  

In sum, and particularly through the VCAA notice, statement 
of the case, and supplemental statement of the case - all 
taken together - the RO has sufficiently informed the veteran 
of the information or evidence needed to substantiate his 
claim of service connection, and the parties responsible for 
obtaining that evidence.  With regard to notification, all 
the VCAA requires is that the duty to notify is satisfied, 
and that claimants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, due process in regard to 
notification has been satisfied.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (2003) (harmless error).  
In this case, based on the information the RO has provided to 
the veteran, as referenced above, VA has satisfied its 
obligation to notify.  

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The veteran was afforded the 
opportunity to testify at personal hearings before a local 
hearing officer in March 2003 and the undersigned Veterans 
Law Judge in June 2004.  The RO has obtained the veteran's 
service medical records and VA medical treatment records.  He 
has not identified any private treatment records for the RO 
to obtain on his behalf.  Further, VA has conducted necessary 
medical inquiry in an effort to substantiate the claim.  
38 U.S.C.A.§ 5103A(d).  The veteran was afforded VA medical 
examinations in October 2001 and December 2004, specifically 
to ascertain the nature and etiology of a left leg 
disability.  The veteran has not alleged, nor does the record 
currently reflect, that there exists any additionally 
available evidence for consideration in his appeal.  The 
Board thus finds that VA has done everything reasonably 
possible to assist the veteran.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.

II.  Merits of the Claim

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

Service connection also may be established for disability 
resulting from aggravation of a preexisting injury or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110 (West 2002).  Every veteran 
shall be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

In July 2003, the VA General Counsel issued a precedent 
opinion, which held that, to rebut the presumption of sound 
condition under section 1111 of the statute, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-03 (July 
16, 2003).  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  Id.  In its decisions, the Board is bound to 
follow the precedent opinions of the General Counsel.  38 
U.S.C.A. § 7104(c).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The veteran claims that he has a left leg disability related 
to service.  Specifically, he contends that he did not have a 
pre-existing left leg disability at the time of his 
enlistment in the military (he states that he was in 
"perfect" physical condition when accepted for military 
service) and that he incurred a left leg disability as a 
consequence of in-service activities.  In testimony, he 
described how he injured his left leg for the first time 
during service in a swimming pool incident.  He also disputes 
the reason for his discharge, claiming that it was 
incorrectly characterized as unsuitable when it should have 
been a medical discharge.  

The service medical records show that on a physical 
examination for enlistment purposes in April 1978, the 
veteran's lower extremities were normal and no disqualifying 
defects were noted.  He entered active service on May 1, 
1978.  On May 5, 1978, he complained of pain in the left leg 
(another record indicates a complaint of left leg ligament 
dislocation).  He was diagnosed with strain of the left leg.  
On May 8, 1978, he was still complaining of left leg pain, 
and the diagnosis was tendonitis, rule out thrombophlebitis.  
Upon admittance to the hospital, he reported having jammed 
his left leg in a swimming pool five days previously.  It was 
also noted at that time that he had a history of trauma to 
the left leg three months previously and was told by a 
civilian doctor then that he had a ruptured muscle.  X-rays 
of the left leg were negative.  On a surgical consultation on 
May 8, 1978, the veteran reported that he had had some 
tenderness in the left calf the second day of boot camp when 
he did what he considered to be excessive running as a road 
guard.  He then developed pain in the left calf after jumping 
into a swimming pool, with continuing pain ever since.  He 
also reported trauma to the left calf in February 1978 (prior 
to service) when he was hit by a jack handle.  His diagnosis 
was rupture of the left plantaris tendon and doubt 
thrombophlebitis.  

The veteran was referred for an orthopedic consultation for 
evaluation of the plantaris tendon rupture "possibility."  
As a result of such consultation, the impression was 
plantaris tendon rupture or strain, existing prior to 
enlistment.  The veteran was discharged from the hospital on 
May 13, 1978, with crutches but in an improved condition.  
The final diagnosis was that indicated on the orthopedic 
consultation (another record on May 13, 1978, however, 
reflects a diagnosis of tendonitis of the left leg).  

Additional service medical records show that on May 17, 1978, 
the veteran continued to complain of left leg pain.  The 
impression was questionable phlebitis.  On May 23, 1978, he 
was seen again with complaints of leg pain.  On a service 
dental questionnaire, dated May 31, 1978, the veteran's 
diagnoses included left leg tendonitis and thrombophlebitis.  

Service medical and personnel records also indicate that upon 
discharge from the hospital on May 13, 1978, the veteran was 
assigned to a recruit evaluation unit for "poor attitude."  
He had given a history of difficulties requiring official 
police attention.  He was referred for psychiatric 
evaluation.  As a result, it was recommended that the veteran 
be separated from the service.  It was summarized that the 
veteran's difficulty in maintaining interpersonal 
relationships, his suspiciousness, and tendencies to be 
uncooperative and stubborn foretold an unsatisfactory service 
adaptation.  The veteran was discharged from service on June 
19, 1978, for the reason that he was a "burden to command 
due to substandard performance or inability to adapt to 
military service" (i.e., unsuitability).  No report of 
physical examination for separation purposes is of record.

Post-service medical records reflect that in October 1978 the 
veteran was seen at the VA with a complaint of left leg pain 
due to an "old injury."  He reported a history of an injury 
to the left calf in boot camp, when his leg struck the bottom 
of the pool, and that he had then a diagnosis of tendonitis 
of the left calf.  The VA diagnosis was a partial rupture of 
the left calf muscle and tendon.  A record dated in November 
1978 shows that the veteran was seen in the emergency room of 
Holy Cross Hospital following a car accident, with complaints 
of pains in his leg, head and neck.  There is a reference to 
a "leg injury from service."  He was discharged with a 
referral to the VA clinic.  Two days later in November 1978, 
the veteran was seen in the VA orthopedic clinic with 
complaints of pain in the same spot where he was reportedly 
treated for "thrombophlebitis of the left calf" in May 
1978.  No diagnosis was furnished at that time relevant to 
the left leg.  

At the time of a VA compensation examination in October 2001, 
the veteran complained of constant left leg posterior calf 
pain, which radiated to his left foot and was associated with 
paroxysms that increased with cold weather.  He reported that 
he was able to walk with pain for about one-half to one 
block, and he used a walking stick for support.  Following 
examination, the diagnosis was that of left leg plantaris 
tendon rupture (Group XI), with normal X-rays of the tibia 
and fibula.  

Statements of the veteran's mother and brother dated in March 
2003 are to the effect that the veteran did not have any 
injuries to his left leg prior to entering service but that 
after his discharge from service he came home on crutches 
with complaints of a leg injury during service.  

VA outpatient records show treatment for a variety of 
ailments, to include peripheral neuropathy in February 1998, 
a history of frostbite injury to the feet (noted beginning in 
2001) with chronic left foot pain (noted in December 2003), 
polycythemia vera (initially diagnosed in 2000), and chronic 
generalized pain on the left side of the body (noted in 
February 2004).  The veteran underwent phlebotomies in 2002, 
2003, and 2004.  He also had chronic left foot pain for which 
he saw a podiatrist at the VA in 2004.  There are no recent 
reports of treatment or diagnosis referable to the left leg 
in relation to an injury sustained during service in 1978.  

At the time of a December 2004 VA compensation examination 
pursuant to the Board's remand, to address the nature and 
likely etiology of the claimed left leg disability, the 
veteran complained of chronic left leg pain for which he used 
a cane.  On examination, there was no evidence of calf 
atrophy or of defects of the muscles and Achilles tendon.  
The examiner reviewed the veteran's service medical records 
and also related a detailed description that the veteran gave 
in regard to his left leg injury during service.  The 
impression was normal left leg examination.  The examiner 
remarked that he did not see any objective evidence on the 
examination to substantiate that the veteran had a 
dysfunctional left leg.  

Based on a review of the record, as recounted in large part 
herein above, the Board finds that the preponderance of the 
evidence is against the veteran's claim of service connection 
for a left leg disability.  Service records document 
treatment for a left leg disability, and VA outpatient 
records dated soon after the veteran's discharge from service 
in June 1978 note complaints referable to the left leg, to 
include after a motor vehicle accident in November 1978 
whereupon the veteran complained of leg pain.  In any case, 
and despite a VA examiner's diagnosis of left leg plantar 
tendon rupture in October 2001, there is little if any 
current medical evidence of treatment for the left leg.  Most 
significantly, however, the VA examiner in December 2004 did 
not find any objective evidence to substantiate a current 
disability or dysfunctional left leg in relation to the 
veteran's left leg injury documented in service.  In short, 
as the examination of the left leg was normal, there is no 
current diagnosis of a left leg disability.  Without evidence 
of a present disability, there can be no service connection.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Board has noted the veteran's contentions that he has had 
ongoing problems related to a left leg injury incurred during 
service.  Although the Board recognizes that the veteran 
believes he currently has a left leg disability as a result 
of an in-service injury, as a layperson, he does not have the 
medical expertise necessary to diagnose any such disorder or 
provide competent opinion as to the cause or etiology 
thereof.  See Grottveit v. Brown, 5 Vet. App. 91 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Further, the 
issues of whether the veteran initially injured his left leg 
during service or whether he had a pre-existing left leg 
injury, and of whether the reason for his discharge from 
service was correct, are moot given the current medical 
status of the veteran's left leg.  Regardless of the various 
diagnoses given in reference to the left leg in the past, the 
current medical evidence is insufficient to establish that 
the veteran has a left leg disability.  

After carefully considering all the evidence, the Board 
concludes that the weight of the credible evidence is against 
the veteran's claim of service connection for a left leg 
disability, which has previously been diagnosed as plantaris 
tendon rupture.  As the preponderance of the evidence is 
against the veteran's claim, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   


ORDER

Entitlement to service connection for a left leg disability, 
formerly diagnosed as plantaris tendon rupture, is denied.  



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


